Opinion by
Cline, J.
From the testimony it was found that the customs broker who testified in this case consulted with the customs examiner before entering the merchandise and submitted-tp the appraiser the information sheet which is attached to the papers in the case. It appeared that-the.appraiser took the position that the merchandise should be entered on the basis of decisions wherein the shipper was considered as a manufacturer of the goods and appraisement made on the basis of cost of production. (United States v. Guerlain, Inc., 28 C. C. P. A. 200, C. A. D. 146.) The witness did not agree with this.contention, and when the goods were advanced he authorized an appeal to reappraisement. He went abroad to secure information but it was impossible to find the cost of producing the bottle caps, so the issue was abandoned as to the bottle caps and the case was limited to the issue on the value of the bottles. He also stated that he gave all the evidence to the customs examiner and did not withhold any information concerning the shipments. On the record presented and following Abstracts 42630, 42631 and Alex Schechter Corp. v. United States (4 Cust. Ct. 17, C. D. 272) it was held that the entry was made in good faith. The petition was therefore granted.